Exhibit 10.9

 

LOGO [g273528g96o04.jpg]

ANNUAL INCENTIVE PLAN

2011 Plan Year

Guidelines

KIRBY CORPORATION

January 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Introduction

     2   

The Annual Incentive Plan

     3   

Performance Measurement Period

     3   

Eligibility

     3   

Plan Objectives

     4   

Performance Measures

     4   

Corporate and Business Group Weighting

     6   

Individual Bonus Targets

     7   

Annual Incentive Plan Concept

     7   

Performance Measures and Weighting

     8   

Performance Standards and Award Opportunities

     8   

Example Award Calculation

     9   

Administration

     10   

 

1



--------------------------------------------------------------------------------

Introduction

Kirby Corporation established this 2011 Annual Incentive Plan (the “Plan”) to
focus employees on identifying and achieving business strategies that will grow
the business and lead to an increase in stockholder value. The Plan is also
intended to reward superior performance by employees, for their contributions
toward achieving Kirby’s objectives. This program may be offered, in whole or in
part, to wholly owned subsidiaries of the Company, at the Company’s discretion.

Certain aspects of this Plan are complex. Although these guidelines establish
rules for Plan operation, those rules may not work in all cases. Therefore, the
Compensation Committee of the Kirby Board of Directors shall have the
discretionary authority to interpret these guidelines to insure that the awards
are consistent with the Plan’s purposes and the Company’s interests. All
decisions by the Compensation Committee shall be final and binding.

Unless resolutions of the Compensation Committee expressly provide otherwise,
awards granted under the Plan shall constitute performance awards granted under
Article IV of the Kirby Corporation 2005 Stock and Incentive Plan (as amended
from time to time, the “Stock Plan”), and as such, shall be subject to the terms
and provisions of the Stock Plan that apply to such performance awards.

This Plan, or any part thereof, may be amended, modified, or terminated at any
time, without prior notice, by written authorization of (i) the Compensation
Committee or (ii) the Chief Executive Officer of the Company; provided that the
Plan may not be amended or modified in a manner that would cause an award that
is intended to satisfy the performance-based compensation exception under
Section 162(m) of the Internal Revenue Code of 1986, as amended (“Section
162(m)”), to fail to satisfy the exception.

 

2



--------------------------------------------------------------------------------

The Annual Incentive Plan

Each award granted under the Plan is an award for total Company performance, and
for the performance of our two plan designated Business Groups: Kirby Inland
Marine and Kirby Engine Systems. Plan Awards for Kirby Ocean Transport Company
and Osprey Line, LLC are determined by the performance of the Kirby Inland
Marine business group, as the plan participants of these operating companies are
managed within the Kirby Inland Marine organizational structure. Awards are
formula-driven and are based on achieving Company, Business Group and individual
performance objectives. At the discretion of the Compensation Committee (or to
the extent provided in the Plan, the Chief Executive Officer of the Company), an
award may be decreased by up to 25% based on individual performance (“negative
discretion”).

Performance Measurement Period

Performance is measured on a calendar year basis for the Plan. The Performance
Period begins on January 1, 2011 and ends on December 31, 2011.

Eligibility

 

•  

Generally, shore staff managerial employees in salary grades 15 and above, and
Kirby Inland Marine Wheelhouse employees classified as Captain, Relief Captain
or Pilot, are eligible for participation. Selection for participation in the
Plan is based upon each position’s ability to impact long-term financial results
of the Company and designation by management. Consequently, some employees in
positions at salary grades 15 and above might not be included in the Plan, and
some employees in positions below salary grade 15 might be included.

 

•  

In order to be eligible to receive an award, participants must be employed on
the last day of the Performance Period, and on the date bonuses are actually
paid for the Performance Period, unless their earlier termination is due to
death, normal retirement1 or disability1. If a participant’s employment is
terminated after the

 

 

1 

Normal retirement or disability as defined for shore based employees in the
Company’s Profit Sharing Plan, and as defined for wheelhouse employees in the
Vessel Pension Plan

 

3



--------------------------------------------------------------------------------

 

last day of the Performance Period, but prior to the date of payment, for any
reason other than death, normal retirement1 or disability1, the participant’s
bonus is distributed among others eligible for the bonus. A “covered employee”
as defined for purposes of Section 162(m) (a “Covered Employee”) is not eligible
for the reallocated amounts.

 

  •  

Participation in the Plan in one year does not guarantee participation in
similar plans in future years. Participants in the Plan or in similar plans in
future years will be notified annually of their selection for participation.

Plan Objectives

The Plan has five key objectives:

 

  •  

Provide an annual incentive plan that drives performance toward objectives
critical to creating shareholder value.

 

  •  

Offer competitive cash compensation opportunities to key Kirby employees.

 

  •  

Award outstanding achievement among employees who can directly affect Kirby’s
results.

 

  •  

Assist Kirby in attracting and retaining high quality employees.

 

  •  

Reflect both quantitative and qualitative performance factors in actual bonus
payouts.

Performance Measures

The performance measures for the Plan are:

 

  •  

EBITDA

 

  •  

Return on Total Capital

 

  •  

Earnings per share

 

4



--------------------------------------------------------------------------------

Annual performance targets will be established for each measure based on Kirby’s
projected budget, and individual bonus payments will be based on a combination
of Company performance and individual performance.

The maximum amount that may be paid under an award is based on Company
performance in achieving the three performance measures, although an award may
be decreased by up to 25% based on an assessment of individual performance for
the year.

Each of the performance measures will have equal weight in calculating the bonus
payout pool.

 

5



--------------------------------------------------------------------------------

Corporate and Business Group Weighting

The Plan bonus is calculated at the end of the year based on the performance of
Kirby and the performance of our Marine transportation, including Kirby Inland
Marine, Kirby Ocean Transport Company, Osprey Line, and Kirby Engine Systems,
relative to objectives established at the beginning of the year.

The award for Business Group employees will be primarily tied to Business Group
performance, with a defined portion tied to Company performance.

The award for Corporate employees will be tied entirely to total Kirby
performance.

 

Annual Incentive Plan Calculation        Incentive
Bonus Calculation %        Kirby
(Company)     Business Group  

All Corporate Employees

     100 %      0 % 

Business Group Employees

(Inland Marine and Engine Systems)

     30 %      70 % 

Inland & Engine Systems Presidents

     50 %      50 % 

 

6



--------------------------------------------------------------------------------

Individual Bonus Targets

Each participant will be assigned a bonus level which is based on competitive
market practices, as well as the employee’s ability to impact long-term Company
performance. Market practices will be determined using data from either general
industry, the marine transportation industry, or the diesel repair industry,
depending upon the individual position being considered. The Company’s intent is
that salary plus target annual bonus will be positioned to provide a competitive
market opportunity for target performance.

Annual Incentive Plan Concept

 

LOGO [g273528g22i77.jpg]

 

 

7



--------------------------------------------------------------------------------

Performance Measures and Weighting

 

Measure

   Weight  

n EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization)

     33-1/3 % 

n Return on Total Capital (Earnings before interest and taxes divided by average
beginning and ending stockholders’ equity plus long-term debt)

     33-1/3 % 

n Earnings per Share

     33-1/3 %    

 

 

       100 %    

 

 

 

Performance Standards and Award Opportunities

 

Performance

Level

 

Definition

 

Relationship to

Budget

 

% of Target

Earned

Threshold

  Minimal acceptable performance for payout   80% of Budget   50%

Target

  Expected performance at a stretch level   100% of Budget   100%

Maximum

  Outstanding performance   120% of Budget   200%

Performance must be at least to Threshold to earn a bonus payment.

 

8



--------------------------------------------------------------------------------

Example Award Calculation

 

      Performance Standards     Example Calculation  

Performance

Objectives

   Below
Threshold     Threshold     Target     Maximum     Assumed
Actual
Results (%
Budget
Achieved)     Percent
of
Target
Award
Earned     Objective
Weight     Weighted
Percent
of Target
Award
Earned  

Percent of Target Award Earned:

     0 %      50 %      100 %      200 %         

EBITDA

(% Budget Achieved)

     <80 %      80 %      100 %      120 %      90 %      75 %      33-1/3 %   
  25 % 

Return on Total Capital

(% Budget Achieved)

     <80 %      80 %      100 %      120 %      110 %      150 %      33-1/3 % 
    50 % 

Earnings per Share

(% Budget Achieved)

     <80 %      80 %      100 %      120 %      100 %      100 %      33-1/3 % 
    33.3 %                  

 

 

         Total Percent of Target Awards Earned for Bonus Pool:        108.3 % 
                

 

 

 

 

n As shown in the exhibit, actual performance on each objective results in a
corresponding percent of target award earned.

 

n The percents of target award earned for each objective are then multiplied by
the weight for the objective, producing a weighted percent of target award
earned for each objective.

 

n The weighted percents of target award earned for all objectives are summed to
produce a total percent of target awards earned. This factor, when multiplied by
the sum of target bonuses for plan participants, equals the bonus funding pool.

 

n The total pool is paid to participants pro-rata, based on their individual
bonus level and their applicable base salary for the period, except that each
individual award may be decreased by up to 25% based on individual performance.

 

9



--------------------------------------------------------------------------------

Administration

Award Payout

A participant’s Final Award is paid out in cash within 90 days following the end
of the Company’s fiscal year, based on audited financials. No payment shall be
made to a participant who is a Covered Employee until the Compensation Committee
certifies that the performance objectives that result in such payment have been
achieved.

Eligibility Limitation

Unless otherwise provided for in the Plan, participants must be employed by the
Company on the last day of the Performance Period, and on the date bonuses are
actually paid for the Performance Period, in order to be eligible to receive a
bonus award.

Special Circumstances

Listed below are guidelines addressing payment of awards upon termination and
other events. The Committee will have the sole authority to resolve disputes
related to Plan administration. Decisions made by the Committee will be final
and binding on all participants.

New Employees. New employees hired after the beginning of a Performance Period
who are selected for participation in the Plan, will receive prorated awards for
the then current Performance Period, subject to the Termination of Employment
restrictions.

Termination of Employment. If employment terminates before the end of the full
Performance Period, or before the date bonuses are actually paid for the
Performance Period, as a result of death, normal retirement2, or disability2,
the participant (or the participant’s heirs) will be entitled to receive a
prorated award at the end of the Performance Period, based upon actual
performance and base wages earned while employed during the Performance Period.

If employment terminates prior to the last day of the Performance Period, or
prior to the date bonuses are actually paid for the respective Performance
Period, for any reason other then death, normal retirement2, or disability2, the
participant will be ineligible to receive an award.

 

 

2 

Normal retirement or disability as defined for shore based employees in the
Company’s Profit Sharing Plan, and as defined for wheelhouse employees in the
Vessel Pension Plan.

 

10



--------------------------------------------------------------------------------

Transfer. A participant who is transferred between business units of the Company
will be entitled to receive a weighted award based upon the time spent at each
of the units. The weighted award is calculated by adding (1) the participant’s
prorated award for time spent at the first business unit, to (2) the
participant’s prorated award for time spent at the second business unit3.

Promotions. A participant who is promoted or reassigned during any Performance
Period, and whose bonus target is subsequently increased or decreased, will be
eligible to receive a weighted award. The award is calculated by adding (1) the
prorated award for service before the promotion or reassignment, to (2) the
prorated award for service after the promotion or reassignment3.

Compensation Committee

The Compensation Committee has the responsibility for the overall governance and
administration of the Plan. In fulfilling its duties, the Committee will be
responsible for interpreting the Plan and will rely on these guidelines in
making all determinations that are necessary or advisable for administration of
the Plan.

In administering the Plan the Committee will, on an annual basis:

 

  •  

Approve the designation of Business Groups within the Company

 

  •  

Approve the Performance Measures and the Threshold, Target and Maximum budget
performance levels for all participants

 

  •  

Approve linkage for participants to Company and Business Group performance

 

  •  

Approve the Bonus Levels for all participants whose salaries are at or above
$100,000

 

  •  

Determine in its discretion whether a participant’s award will be decreased

 

  •  

Certify whether the performance objectives for a Covered Employee have been
satisfied prior to payment of an award to a Covered Employee.

The Compensation Committee may deviate from the guidelines for the Plan, but in
no event may it increase the amount payable to a Covered Employee upon attaining
the performance objectives. The performance objectives of Covered Employees may
only be adjusted as permitted under Section 162(m) or the regulations
thereunder. In addition, the exercise of negative discretion with respect to any
participant is not permitted to result in an increase in the amount payable to
another participant who is a Covered Employee.

 

 

3

Company and Business Group performance factors are calculated using performance
for the entire Performance Period.

 

11



--------------------------------------------------------------------------------

Chief Executive Officer (“CEO”)

The CEO will have primary responsibility for recommending Plan guidelines to the
Committee, and for carrying out the administrative duties associated with annual
award calculations. In addition, the Compensation Committee may delegate
additional administrative duties to the CEO or any Company officer. The CEO may
determine, in his discretion, whether the award to any participant who is not an
executive officer of the Company will be decreased (up to a maximum of 25% of
the award) based on individual performance. The CEO may recommend, subject to
Compensation Committee approval, that the award to any executive officer of the
Company be similarly decreased based on individual performance.

 

12



--------------------------------------------------------------------------------

Chief Financial Officer (“CFO”)

The CFO will be responsible for calculating performance under the Plan and
recommending adjustments to the performance objectives. In this capacity, the
CFO will:

 

  •  

Provide annual reports to the Compensation Committee and the CEO on each
Business Group’s performance at the end of the Company’s fiscal year

 

  •  

Maintain a financial information system that reports results on an estimated
quarterly and annual basis

 

  •  

Coordinate with the Company’s auditors to properly recognize any accounting
expense associated with awards under the Plan

 

  •  

Provide the VP of Human Resources with the performance results of each Business
Group as well as overall Company performance

 

  •  

Calculate new Threshold, Target and Maximum performance objectives as required
by the Plan

VP of Human Resources

The VP of Human Resources will have primary responsibility for the day-to-day
administration of the Plan. In this capacity, the VP of Human Resources will:

 

  •  

Develop and recommend Target Award Guidelines and eligible participants for each
new Performance Period to the CEO for approval

 

  •  

Coordinate communications with participants, including materials to facilitate
understanding the Plan’s objectives and goals

 

  •  

Provide quarterly performance updates to Plan participants

 

  •  

Calculate participants’ awards, using the performance factors provided by the
CFO

 

  •  

Process paperwork approving individual award payments

Business Group Presidents and Vice Presidents

Business Group Presidents and Vice Presidents will:

 

  •  

Recommend participants for each Performance Period

 

  •  

Coordinate with the CFO to determine any significant changes in business
conditions for purposes of reviewing the Threshold, Target and Maximum
performance objectives

 

  •  

Insure that participants are informed of the actual award earned for each
Performance Period

 

13